Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: Defendant was found guilty after a jury trial of robbery in the first degree and petit larceny. Petit larceny, on the facts of this case, is an inclusory concurrent count of robbery in the first degree, and a conviction on the robbery count is deemed a dismissal of the lesser count (People v Wallace, 53 AD2d 1057; CPL 300.40, subd 3, par [b]) and the People so concede. Defendant’s conviction of petit larceny is reversed and that count is dismissed, and otherwise the judgment is affirmed. (Appeal from judgment of Monroe Supreme Court — robbery, first degree.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.